UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 23, 2013 Indo Global Exchange(s) Pte. Ltd. (Exact name of registrant as specified in its charter) Nevada 000-53438 48-1308991 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Menara Standard Chartered, JI. Prof. Dr. Satrio 30th Floor, Jakarta Indonesia KAV146 Surabaya – Indonesia (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: 62-2125555600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 – Corporate Governance and Management Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Director Effective November 23,2013, Dermot Monaghan resigned as a member of the Board of Directors of Indo Global Exchange(s) Pte. Ltd. (the “Company”).There were no disagreements with the Company relating to Mr. Monaghan’s resignation, and no correspondence was provided by Mr. Monaghan concerning the circumstances surrounding his resignation. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INDO GLOBAL EXCHANGE(S) PTE. LTD. Date:December 2, 2013 By: /s/John F. O'Shea Name: John F. O’Shea Title:President and Chief Executive Officer 3
